Citation Nr: 0705695	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic Meniere's syndrome to include vertigo.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1968 to November 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic Meniere's syndrome to include 
vertigo.  In May 2005, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD) and denied a 
total rating for compensation purposes based on individual 
unemployability.  

The RO determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic Meniere's syndrome to include 
vertigo and chronic PTSD.  The Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic PTSD and a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  
FINDINGS OF FACT

1.  In November 2000, the RO denied service connection for 
chronic Meniere's syndrome to include vertigo.  The veteran 
submitted a notice of disagreement with the decision in 
December 2000.  

2.  In October 2001, the RO issued a statement of the case to 
the veteran and his attorney.  The veteran did not 
subsequently perfect a timely substantive appeal from the 
November 2000 rating decision.  

3.  Evidence received since the November 2000 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for Meniere's 
syndrome and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The November 2000 RO decision which denied service connection 
for chronic Meniere's syndrome to include vertigo is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to chronic Meniere's syndrome to include 
vertigo has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
chronic Meniere's syndrome to include vertigo, the Board 
observes that the RO issued a VCAA notice to the veteran in 
April 2004 which informed him of the evidence needed to 
support his application; what actions he needed to undertake; 
and how the VA would assist him in developing his 
application.  Such notice effectively informed him of the 
need to submit any relevant evidence in his possession.  The 
April 2004 VCAA notice was received prior to the July 2004 RO 
determination from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was scheduled for a VA examination for 
compensation purposes.  The veteran failed to appear for the 
scheduled evaluation.  Numerous written statements from the 
veteran's attorney advance that the evidence of record was 
adequate for evaluation purposes and questioned whether the 
scheduled evaluation was necessary.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA's 
duty to assist the veteran in the proper development of his 
case is "not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish both an initial evaluation and an 
initial effective date for an award of service connection for 
chronic Meniere's syndrome to include vertigo.  
Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there remains no issue as 
to the substantial completeness of the veteran's application 
and there is no prejudice to the veteran shown.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decision

In November 2000, the RO denied service connection for 
chronic Meniere's syndrome to include vertigo as the claimed 
disability "neither occurred in nor was caused by service."  
In December 2000, the veteran submitted a NOD.  In October 
2001, the RO issued a statement of the case to the veteran 
and his attorney.  The veteran did not subsequently perfect a 
substantive appeal from the November 2000 rating decision.  

The evidence considered by the RO in formulating its November 
2000 rating decision may be briefly summarized.  The 
veteran's service medical records do not refer to either 
Meniere's syndrome or vertigo.  An August 2000 written 
statement from Roger J. Simpson, M.D., conveys that the 
veteran had "a history for Meniere's disease, tinnitus 
associated with pressure and increasing tinnitus associated 
with vertigo, which is episodic."  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the November 2000 RO decision 
denying service connection for chronic Meniere's syndrome to 
include vertigo consists of VA clinical documentation, 
private clinical documentation, Social Security 
Administration (SSA) documentation, and written statements 
from the veteran's attorney.  An April 2002 written statement 
from Dr. Simpson notes that the veteran presented a history 
of "vertigo with a pattern of vertigo and hearing changes 
with time" which was initially manifested in 1971.  The 
doctor commented that the "patient appears to have Meniere's 
disease and fluctuating hearing with dizziness that has not 
been proven conclusively."  The remainder of the 
documentation does not pertain to either Meniere's syndrome 
or vertigo.  

In reviewing the additional documentation submitted into the 
record since the November 2000 RO decision, the Board 
observes that it is cumulative in nature.  Dr. Simpson's 
April 2002 written statement reiterates both the veteran's 
subjective history of vertigo and possible Meniere's disease 
and the absence of a definite diagnosis of Meniere's 
syndrome.  The doctor's comments are essentially a 
reiteration of his prior August 2000 written statement.  
While the additional documentation is new, it is cumulative 
of the evidence previously of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic Meniere's syndrome to include vertigo.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic Meniere's syndrome to 
include vertigo is denied.  


REMAND

In reviewing the record, the Board notes that the veteran's 
claim of entitlement to service connection for chronic PTSD 
was initially denied by a January 1985 RO decision.  A March 
1989 Board decision and April 1991, November 1993, November 
1998, and April 2002 RO determinations all concluded that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic PTSD.  The additional documentation considered by the 
Board and the RO reflects that both VA and private care 
providers had diagnosed the veteran with chronic PTSD.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In March 2005, the RO issued a VCAA 
notice issued to the veteran and his attorney in connection 
with the veteran's application to reopen his claim of 
entitlement to service connection for chronic PTSD.  The VCAA 
notice conveyed that:

(1)  You were previously denied service 
connection for PSTD.  You were notified 
of the decision on November 30, 1988.  
The appeal period for that decision has 
expired and the decision is now final.  
In order for us to reopen your claim, we 
need new and material evidence.  

***

Your claim was previously denied because 
the evidence which was submitted did not 
constitute new and material evidence in 
regard to our previous denials; the 
previous denials were based on the fact 
that no credible evidence of an 
in-service stressor was received and no 
current diagnosis of PTSD was provided.  
The evidence you submit must, therefore, 
relate to this fact.  (emphasis in the 
original).  

The March 2005 VCAA notice is erroneous to the extent that it 
both failed to identify that the April 2002 RO determination 
was the last final decision as to the issue of the veteran's 
entitlement to service connection for chronic PTSD and the 
prior VA and private chronic PTSD diagnoses were previously 
of record.  Therefore, the RO should issue an appropriate 
VCAA notice to the veteran and his attorney.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met. 

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic PTSD and a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOCs.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


